DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 14 is objected to because of the following informalities:  
The phrase “the method of method 11” in line 1 should read –the method of claim 11 –.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10-14, 17, 18, and 20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champion (US20200238625).

In reference to claim 1:
Champion discloses a system for determining and applying a correction layer to a three-dimensional object undergoing a 3D printing process (abstract, paras 0023; Fig. 1B), comprising:
an emitter device configured to illuminate a surface portion of an object undergoing a three-dimensional (3D) printing process (paras 0048-0049; Fig. 1B numerals 166);
a receiver device configured to receive a light input reflected from the surface portion of the object and generate an image using the light input (para 0049);
a 3D printer device including one or more processors and a memory (paras 0019, 0042-0044, 0059-0061), wherein the 3D printer device is configured to:
create a profile for the surface portion of the object using an angle of incidence and an image received from the receiver device (paras 0045, 0060);
determine a difference between a first point of the profile for the surface portion and a corresponding point in a specification of the object undergoing the 3D printing process (para 0060-0061);
generate instructions to apply a correction layer using the difference between the first point of the profile for the surface portion and the corresponding point in the specification of the object (para 0061).

In reference to claim 2:
In addition to the discussion of claim 1, above, Champion further discloses wherein the emitter device is further configured to:
emit light at the first angle (paras 0048-0049; Fig. 1B);

emit light at the second angle in response to executing the instructions received from the 3D printer device (paras 0035, 0048-0049; Fig. 1B)(para 0048 discloses the use of a plurality of light sources while Fig. 1B shows a plurality of light sources at different angles).

In reference to claim 3:
In addition to the discussion of claim 1, above, Champion further discloses wherein the emitter device is further configured to:
receive instructions from the 3D printer device to emit light at a plurality of angles in a specified order (para 0048); and
emit light at the plurality of angles in the specified order in the instructions (para 0048)(Champion explicitly states that the light source is specifically selected to provide light “at the proper angles” and that “[i]n some examples, the light source 166 includes a plurality of light sources.” Emphasis added. It is the Examiner’s position that the use of plural angles and “some examples” would disclose to a person having ordinary skill in the art the use of a single source that produced light at different angles.).

In reference to claim 4:
In addition to the discussion of claim 1, above, Champion further discloses wherein the emitter device is configured to emit light of a wavelength that is greater than the visible spectrum (IR, para 0048); and


In reference to claim 7:
In addition to the discussion of claim 1, above, Champion further discloses wherein the 3D printer device is further configured to:
calculate a height value of the surface portion of the object undergoing the 3D printing process using a distance between the emitter device and the receiver device (para 0044); and
create the profile of the surface portion of object using the height value (para 0059).

In reference to claim 8:
In addition to the discussion of claim 1, above, Champion further discloses wherein the 3D printer device is further configured to:
determine a vector between an illuminated point on the surface of the object and the receiver device (paras 0044, 0050-0051; Figs. 1C and 1D); and
create the profile for the surface portion of the object using the vector (para 0059).

In reference to claim 10:
In addition to the discussion of claim 1, above, Champion further discloses wherein the 3D printer device is further configured to:
determine that the height of a first point of the profile for the surface portion is less than a height of the corresponding point in the specification of the object (paras 0013, 0025); and


In reference to claim 11:
Champion discloses a method of determining and applying a correction layer to a three-dimensional (3D) object undergoing a 3D printing process  (abstract, paras 0023; Fig. 1B), comprising:
illuminating, by a three-dimensional (3D) printer device comprising an emitter device and a receiver device, a surface portion of an object undergoing a 3D printing process (paras 0048-0049; Fig. 1B numerals 166);
receiving, by the 3D printer device, a light input reflected from the surface portion of the object and generating an image using the light input (paras 0048-0049; Fig. 1B numerals 166);
creating, by the 3D printer device, a profile for the surface portion of the object using an angle of incidence and an image generated by the 3D printer device (para 0059);
determining a difference between a first point of the profile for the surface portion and a corresponding point in a specification of the object undergoing the 3D printing process  (para 0060-0061);
generating, by the 3D printer device, instructions to apply a correction layer using the difference between the first point of the profile for the surface portion and the corresponding point in the specification of the object (para 0061).

In reference to claim 12:
In addition to the discussion of claim 11, above, Champion further discloses wherein illuminating the surface portion further comprises:

emitting, by the 3D printer device, light at the second angle in response to executing the instructions received from the 3D printer device (paras 0035, 0048-0049; Fig. 1B)(para 0048 discloses the use of a plurality of light sources while Fig. 1B shows a plurality of light sources at different angles).

In reference to claim 13:
In addition to the discussion of claim 11, above, Champion further discloses wherein illuminating the surface portion further comprises:
receiving, by the 3D printer device, instructions to emit light at a plurality of angles in a specified order (para 0048); and
emitting, by the 3D printer device, light at the plurality of angles in the specified order in the instructions (para 0048)(Champion explicitly states that the light source is specifically selected to provide light “at the proper angles” and that “[i]n some examples, the light source 166 includes a plurality of light sources.” Emphasis added. It is the Examiner’s position that the use of plural angles and “some examples” would disclose to a person having ordinary skill in the art the use of a single source that produced light at different angles.).

In reference to claim 14:
In addition to the discussion of claim 11, above, Champion further discloses wherein illuminating the surface portion further comprises emitting, by the 3D printer device, light of a wavelength that is greater than the visible spectrum (IR, para 0048); and
wherein receiving the light input further comprises receiving light at the wavelength that is greater than the visible spectrum (IR, para 0048).

In reference to claim 17:
In addition to the discussion of claim 11, above, Champion further discloses wherein determining the profile for the surface portion of the object further comprises:
calculating, by the 3D printer device, a height value of the surface portion of the object undergoing the 3D printing process using a distance between the emitter device and the receiver device (para 0044); and
determining, by the 3D printer device, the profile of the surface portion of object using the height value (para 0059).

In reference to claim 18:
In addition to the discussion of claim 11, above, Champion further discloses wherein determining the profile for the surface portion of the object further comprises:
determining, by the 3D printer device, a vector between an illuminated point on the surface of the object and the receiver device of the 3D printer device (paras 0044, 0050-0051; Figs. 1C and 1D); and
generating, by the 3D printer device, the profile for the surface portion of the object using the vector (para 0059).

In reference to claim 20:
In addition to the discussion of claim 11, above, Champion further discloses further comprising:
determining, by the 3D printer device, that the height of a first point of the profile for the surface portion is less than a height of the corresponding point in the specification of the object (paras 0013, 0025); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champion as applied to claims 1 and 11, above, and further in view of Zhang (US20190099951).

In reference to claim 5:
In addition to the discussion of claim 1, above, Champion further discloses wherein the receiver device is further configured to:


In reference to claim 9:
In addition to the discussion of claim 1, above, Champion does not disclose wherein the 3D printer device is further configured to: detect a location of a laser line in the image received from the receiver device using a plurality columns of pixels in the image; determine the angle of incidence relative to the receiver using the location of the laser line in the image received from the receiver device. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Zhang 

In reference to claim 15:
In addition to the discussion of claim 11, above, Champion further discloses further comprising:
generating, by the 3D printer device, an analog signal in response to receiving the light input reflected from the surface portion of the object (para 0064). Champion does not disclose calculating, by the 3D printer device, an angle of incidence of the light reflected from the surface portion of the object using the analog signal. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Zhang teaches a system for additive manufacturing. Zhang further teaches calculating an angle of incidence of reflected light in order to obtain a map of a 3D surface (para 0025). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Champion and the angle of incidence based measurement system of Zhang because all of the claimed elements are known in the 

In reference to claim 19:
In addition to the discussion of claim 11, above, Champion does not disclose further comprising: detecting, by the 3D printer device, a location of a laser line in the image using a plurality columns of pixels in the image; determining, by the 3D printer device, the angle of incidence relative to the receiver device of the 3D printer device using the location of the laser line in the image. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Zhang teaches a system for additive manufacturing which utilizes a laser line to determine the characteristics of a 3D surface (abstract, paras 0021, 0025; a CMOS image sensor is a plurality of columns of pixels). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser line and image sensor of Zhang for the light and camera system of Champion because both systems are recognized in the art as suitable for the intended purposes and the combination yields predictable results, e.g. the surface image is obtained using an established technique.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champion and Zhang as applied to claims 5 and 15, above, and further in view of Bibas (US20150147424).

In reference to claim 6:


In reference to claim 16:
In addition to the discussion of claim 15, above, modified Champion does not teach wherein the 3D printer device further comprises a photovoltaic element, and further comprising receiving, by the photovoltaic element of the 3D printer device, the analog signal. However, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). As applied to the instant application, Bibas teaches a photovoltaic sensor for detecting the angle of reflected light (paras 0096, 0134). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the photovoltaic sensor taught by Bibas in the system of modified Champion because photovoltaic sensors are recognized in the art as suitable for forming surface analysis.

Conclusion

Goto (US20150158249) – discloses a system for detecting thickness bulges and adjusting the layer height to correct for the bulge (abstract) wherein the detection system has a light emitting section and a light receiving section (para 0117)
Kerekes (US20020104973) – discloses a 3d printing system having a surface scanning system to correct dimensional inaccuracies (abstract).
Buller (US20180071986) – discloses a system for reducing deformation (abstract) by utilizing optical sensors (para 0346) so detect deformation and modify the 3D printing instructions (para 0281).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ANDREW L SWANSON/              Examiner, Art Unit 1745